Title: To John Adams from Jonathan James Maund, 10 May 1797
From: Maund, Jonathan James
To: Adams, John



Sir
Nomony Hall Westmoreland 10th. May 1797

I yesterday receiv’d the Letter you did me the Honor to write on the 13th. of March: My residence is almost equidistant from Fredericksburgh and Richmond your Letter bears the Post Mark of Richmond the 22d. of March and as I receiv’d it from Tappahannock by a private Hand this & the disagreement of the Post Master in that Place with his Deputies depriv’d me the pleasure of sooner acknowledging the favor you have conferr’d on me by your Attention
I pray you to believe that my only Reason for not writing you in December was that from pressure of Business I did not meet the Assembly nor return to my Home until January and there then remain’d no political news worthy of Communication—The Post rider now waits for my Letter this forces me to conclude: by the next Post (which will be the ensuing Week) I again shall have the pleasure of addressing you and in the Course of the ensuing Month I shall inclose for your perusal a Series of Letters I am now preparing for the Press
I beg my most respectful Compliments to be presented Mrs Adams and so soon as I hear that your Sons or either of them shall have return’d I shall write to request they will spend a part of their Time this Year at my House, and I anticipate with real Satisfaction the removal of the Seat of Government that will I hope place my Friends so near to this County
I have the Honor to be with the most respectful Esteem / Sir / Yr. Oblig’d & very humble. Servt.

Jno. Jas. Maund